Citation Nr: 1716731	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for residuals of a right wrist fracture.  

2.  Entitlement to a temporary total rating (TTR) for convalescence following right wrist surgery.  

3.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active duty in the United States Navy from February 1981 to January 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2012, May 2015, and June 2015 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

As a procedural matter, the Veteran is currently unrepresented in his appeal.  In March 2012, he executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming private attorney Penelope E. Gronbeck as his representative.  Subsequently, in April 2014, the Veteran executed a VA Form 21-22a in favor of Neil B. Riley-associated with the same law firm as Ms. Gronbeck- thereby revoking Ms. Gronbeck's representation.  See 38 C.F.R. § 14.631(f)(1).  The Board recognized the change in representation.  See 38 C.F.R. § 20.605 (2016).

Mr. Riley remained as the Veteran's representative until November 10, 2016, at which time he submitted a letter indicating that he was leaving private practice and withdrawing his representation of the Veteran.  He indicated that he was leaving private practice and that Ms. Gronbeck would be the representative going forward.  The record does not include a VA Form 21-22 appointing Ms. Gronbeck as the Veteran's representative.  

The law, however, requires that a power of attorney, executed on a VA Form 21-22a, is required before the attorney may be recognized.  38 C.F.R. § 14.631(a) (2016).  Moreover, only one attorney may be recognized as representing the appellant, not a law firm.  38 C.F.R. § 14.631(b)(e)(1) (2016).

To that end, in February 2017, the Board sent the Veteran a letter wherein he was instructed to complete the attached VA Form 21-22a in order to appoint a valid representative.  He was advised to identify his representative within 30 days and if the Board did not hear from him, then, his claim would continue to be processed as if he were unrepresented.  To date, a valid VA Form 21-22a has not been submitted.  Therefore, at this time VA finds that the Veteran is unrepresented.

The Board notes that if the Veteran wishes to have Ms. Gronbeck represent him in this matter, he must submit a VA Form 21-22 naming her as his representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran. 

In May 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ), and a transcript of that hearing is of record.  The case was then remanded by the Board in September 2014.  In June 2016, the Veteran was informed that the VLJ that presided over his hearing was unavailable to participate in a decision in his appeal and that he had a right to another hearing conducted by a VLJ who would ultimately decide his appeal.  See 38 C.F.R. § 20.707.  

Although, there was some initial confusion as to whether the Veteran desired an additional Board hearing, in an October 2016 letter, the Veteran was informed that he was placed on the list of people waiting to appear for a videoconference hearing.  See correspondence dated June 23, 2016 from Neil B. Riley and correspondence dated August 5, 2016 and September 14, 2016 from Penelope E. Gronbeck.  However, a hearing has not yet been scheduled and the Veteran has not withdrawn his request.

Therefore, a remand is warranted so that the Veteran can be scheduled for a hearing as requested.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing. Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Kelli A. Kordich 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


